Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the Westchester County Department of Environmental Facilities, dated March 11, 1981, which, after a hearing, found petitioner guilty of certain misconduct and terminated his employment. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The respondent commissioner’s determination was supported by substantial evidence (see Matter of Pell v Board of Educ., 34 NY2d 222). Titone, J. P., Weinstein, O’Connor and Rubin, JJ., concur.